Savage, J.
Petition to enforce a lien for board of a horse. The sole question presented by the bill of exceptions is whether, since the enactment of c. 262 of the Laws of 1901, a municipal- or police court has jurisdiction of proceedings to enforce liens for pasturing, feeding or sheltering animals, under R. S., c. 91, § 41, in cases where the alleged owner of the animals does not reside within the county within which such court is established. • The act of 1901 in question provides that “ a municipal or police court shall not have jurisdiction in any civil matters unless the defendant resides within the county in which such court is established,” with other alternative provisions not material here.
We think the act of 1901 does not limit the jurisdiction given to municipal and police courts by R. S., c. 91, § 56, to enforce liens of this character. A petition to enforce such a lien is purely a proceeding in rem. No personal judgment is rendered against the owner of the animal, except for costs. The issue to b'e adjudicated is whether the petitioner has a lien or not. And if he has, the amount for which he has a lien is determined, and the animal is ordered to be sold to pay the claim and costs. No execution issues against .the goods or estate of the owner. To be sure, § 51 of the same chapter provides that if, after notice, the owner appears, “the proceedings shall be ■ the same as in an action on th.e case in which the petitioner is plaintiff and the party appearing is defendant.” This relates to procedure merely. The owner in such case is really a respondent or claimant, rather than a defendant, as that term is used in legal proceedings. Hence the statute of 1901 is not in terms properly applicable to this proceeding. Nor is it applicable in spirit.
The venue in proceedings to enforce such liens is fixed by § 48 of c. 91, R, S., which provides that “the person claiming the lien may file, in the supreme judicial or superior court in the county where he resides” a petition for the enforcement of the same. The venue is fixed regardless of the residence of the owner. So by § 55, even trial justices for the county where the person having the lien resides have *349jurisdiction of cases of liens for less than twenty dollars, regardless of the residence of the owner. By § 56, municipal and police courts are given jurisdiction concurrent with the supreme judicial and superior courts, and trial justices. Though no mention is made of venue, undoubtedly municipal and police courts have jurisdiction only when the supreme judicial or superior courts or trial justices would have, and that is, in the county where the person claiming the lien resides. The jurisdiction is concurrent, and exists under precisely the same conditions in one case that it does in the other. The evident intent of the statute is that the residence of the lienor, and not that of the owner, shall determine the venue. It does not require the lienor, having the animal in possession, to go to remote counties, nor to wait for distant terms of the court in those counties, in order to enforce his lien. Such a requirement would greatly impair the usefulness of the statute, for while the lien procedure slumbers, the animal continues to eat at the expense of another than its owner. The statute recognizes the truth that the remedy, to be efficacious, must be prompt and convenient. The statute of 1901 should not be extended beyond the reasonable interpretation of its terms to impair this remedy.
We think, therefore, that neither the language nor the apparent purpose of c. 262 of the Laws of 1901 require us to hold that that act is a limitation of the jurisdiction of municipal and police courts under 11. S., c. 91, § 56.

Exceptions overruled.